                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN


IN RE:                                    )
JOHN E. DYKEMA                            )
TAMMY D. DYKEMA                           )      CASE NO. 18-27040
                                          )      CHAPTER 13
                                          )
        DEBTORS                            )




                      RESPONSE TO OBJECTION TO CLAIM


Now Comes Creditor, U.S. Bank Trust National Association, as Trustee of Bungalow
Series F Trust, by its attorney, Marinosci Law Group, P.C., and in response to Debtor’s
Objection to Claim 3-1 of U.S. Bank Trust National Association, as Trustee of Bungalow
Series F Trust, states as follows:


   1. Creditor filed a Supplemental Proof of Claim on April 5, 2021, Claim 3-1, as

       result of the Court’s hearing of January 19, 2021 on Creditor’s Motion for Relief

       from the Automatic Stay, and the Court’s subsequent Order entered March 5,

       2021, allowing for filing of said Supplemental Proof of Claim.

   2. Creditor states that the post-petition arrearage due U.S. Bank Trust National

       Association, as Trustee of Bungalow Series F Trust as of the entry of the March 5,

       2021 Order was $4113.32.

   3. That amount, as agreed upon by the Debtors, was the amount listed on the

       Supplemental Proof of Claim to which the Debtors now have filed an Objection.

   4. The Debtors Objection claims that the amount of the Supplemental Proof of

       Claim has been paid, but attaches no proof thereof.

   5. Creditor’s records do not reflect payment of the $4113.32 in question.




          Case 18-27040-beh        Doc 83      Filed 05/19/21     Page 1 of 2
WHEREFORE, Creditor U.S. Bank Trust National Association, as Trustee of Bungalow
Series F Trust requests that this court deny Debtor’s Objection to Claim 3-1.

                                      Attorney for U.S. Bank Trust National Association, as
                                               Trustee of Bungalow Series F Trust

                                                       /s/Michael Dimand
                                                       Michael Dimand


                               CERTIFICATE OF SERVICE


       I hereby certify that on May 19, 2021, a copy of the foregoing Response was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

Lawrence Vesely
Attorney for Debtors
larry@veselylaw.com

Rebecca Garcia
Chapter 13 Trustee
filings@ch13oshkosh.com

I further certify that on May 19, 2021, a copy of the foregoing Response was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:
John & Tammy Dykema
3738 Schmidt Rd.
De Pere, WI 54115
                                                               /s/ Michael Dimand
                                                                Attorney for Creditor


Marinosci Law Group, P.C.
134 N. LaSalle St., Suite 1440
Chicago, IL 60602
847-641-5177
Fax: 401-234-5130
ILWIBK@mlg-defaultlaw.com




          Case 18-27040-beh          Doc 83      Filed 05/19/21       Page 2 of 2
